Citation Nr: 0905784	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  00-02 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California (CA)


THE ISSUE

Entitlement to service connection for residuals of injuries 
to both eyes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1981.  

In a rating decision, dated in April 1999, the Oakland, CA, 
VA RO denied the Veteran's claim for service connection for 
residuals of injuries to both eyes.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2007, when the claim was remanded to 
the VA RO in Oakland, C.A. (via the Appeals Management Center 
(AMC), in Washington, D.C.).  The purpose of the remand was 
to undertake additional procedural and evidentiary 
development, to include obtaining outstanding treatment 
records and supplying the Veteran with corrective Veterans 
Claims Assistance Act (VCAA) notice.  

Of preliminary importance, during the course of his appeal, 
the Veteran was afforded a Travel Board hearing before a now 
retired Veterans Law Judge in November 2000.  A transcript of 
the hearing is of record.  Notably, the Board also remanded 
this matter in February 2001, June 2003, and December 2003 
for further development of the claim, to include obtaining 
outstanding records, ordering an additional Travel Board 
hearing, supplying the Veteran with VCAA notice, and ordering 
VA examinations.  


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  No current residuals of inservice eye injuries are 
demonstrated; and no current right or left eye disability is 
otherwise related to service.  



CONCLUSION OF LAW

Residuals of injuries to both eyes are not the result of 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2008)) redefined VA's 
duty to assist a claimant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  Veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in letters dated in July 2001, February 2002, 
July 2003, May 2004, and June 2007 the RO provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate the claim on appeal, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  This 
claim was last adjudicated via a supplemental statement of 
the case (SSOC), in October 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service VA and 
private treatment records, and VA examination reports.  Also 
of record and considered in connection with the appeal is the 
Veteran's hearing testimony, along with various written 
statements submitted by the Veteran and his representative.  

Notably, in accordance with the June 2007 Board Remand, 
requests to retrieve treatment records from the Laughlin Air 
Force Base (AFB) were made to the AFB and to the National 
Personnel Records Center (NPRC).  Replies were subsequently 
received that there were no additional treatment records on 
file at either facility.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
a continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he injured his eyes in service when 
he was exposed to 600 volts of electricity during an 
explosion that occurred while serving in the Air Force as an 
electrician.  Throughout the course of his appeal, he has 
endorsed symptoms of facial scarring, continuous blurred 
vision, impaired sight, photosensitivity, and watery eyes.  
These assertions are supported by oral testimony provided by 
the Veteran and his representative in his November 2000 
hearing, which corroborate his reported symptomatology.  

At the outset, the Board concedes that the Veteran received 
treatment for injuries sustained due to exposure to an 
explosion in service.  In making this determination, the 
Board notes that service treatment records, dated in May 
1981, to include a Line of Duty Determination, reflect 
treatment for blurriness and pain in both eyes, with 
photophobia and acute ultraviolet keratitis.  A report of the 
accident indicates that the Veteran claimed that 600 volts 
exploded in front of his face and that could not see 
immediately following the incident.  Visual acuity testing 
results were reported as 20/40 and 20/25 in the right and 
left eyes, respectively.  

However, upon careful review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a bilateral eye disorder.  
The Board notes that within two days of the Veteran's 
accident, service treatment records show that the Veteran 
reported no problem, no pain and no sensitivity to light in 
either eye.  The physician gave an impression of resolved 
ultraviolet keratitis.  Notably, a September 1979 examination 
showed that visual acuity testing results were 20/20 in both 
eyes, respectively; although a treatment record of the same 
date indicated visual acuity testing results of 20/25-1 in 
the right eye and 20-25+3 in the left eye, respectively.  An 
optometric examination, dated in 1979, reflected unaided 
visual acuity testing results of 25/30 in the right eye, and 
20/25 in the left eye.  Finally, an August 1981 separation 
examination indicated visual acuity testing results of 20/30 
in the right eye and 20/25 in the left eye, and an 
accompanying report of medical history revealed a previous 
hospitalization for two days for injury to the eyes, but 
showed no other complaints of or treatment for the eyes.  

Furthermore, there is no evidence that he is being actively 
treated for the residuals of his injuries sustained in 
service.  VA and private treatment records, dated from 
February 1991 to December 2003, reflect subjective reports of 
blurred vision and headaches.  Objective findings include 
seasonal allergies and migraines, with the Veteran in no 
obvious distress and in good ocular health.  

A December 1998 VA examiner noted right eye visual acuity 
testing results of 50/200, uncorrected and 50/80, corrected, 
and left eye visual acuity testing results of 50/200, 
uncorrected and 50/80, corrected, respectively.  The Veteran 
was diagnosed with myopia, and the examiner recommended a 
follow-up treatment session to resolve inconsistencies with 
subjective and objective testing results, and to determine an 
overall diagnostic impression.  January 2000 VA treatment 
records reveal surgical treatment for a right eyelid 
laceration due to a motor vehicle accident.  The physician 
noted vision of the right eye to be grossly within normal 
limits, levator and orbicularis oculi function intact, 
positive Bell's phenomenon, and an intact cornea.  Here, the 
Veteran claimed to have no eye irritation and normal vision, 
and denied previous eyelid injury/surgery.  

An April 2005 VA eye examination showed findings of no ocular 
pain, no surgeries, and normal/unremarkable Ocular Fundus and 
Split Lamp examination results.  Visual acuity testing 
results, without correction, were 20/50 for the right and 
left eyes, respectively.  The Veteran was diagnosed with 
refractive error.  
 
A VA examiner, in August 2006, opined that the Veteran's 
subjective visual acuity was both inconsistent and evasive.  
Physical examination findings revealed extraocular movements 
were full, Cover test showed orthophoria, the pupils were 
equally round and reactive to light, Slit Lamp examination 
showed a well healed upper lid scar of the right upper lid 
secondary to an auto accident approximately two years ago, 
and the conjunctiva, cornea, iris and anterior chambers were 
clear with the exception of faint arcus sensilis in the 
corneal scleral limbus.  In particular, the examiner made 
sure to point out that careful examination of each cornea 
revealed no evidence of residual keratitis, staining or 
scarring.  The Veteran was diagnosed with a history of 
ultraviolet exposure keratitis.  The examiner concluded that 
the Veteran appeared stable, without evidence of any residual 
sequelae from the previous incident.

Additionally, the Board finds that there is no competent and 
persuasive evidence of a nexus between the Veteran's current 
bilateral eye disorder and service. In an addendum dated in 
October 2006, the August 2006 examiner reviewed in detail 
inservice and post-service clinical eye examinations.  He 
opined that it is less likely as not (less than 50/50 
probability) that the Veteran's present bilateral eye 
disorder was caused by or the result of ultraviolet 
keratitis.  The examiner based his opinion on the fact that 
the apparent reduction in both near vision and distance 
vision visual acuity during service is consistent with 
notations prior to the incident as recorded in various chart 
entries, and that previous clinical examinations showed no 
evidence of residual effects externally on the cornea from 
any ultraviolet keratitis or any macular pathology or retinal 
residual effects from the incident.  Furthermore, the 
examiner noted that various VA treatment records and 
examinations show that the Veteran is difficult to examine, 
responses are hard to obtain, improvement of visual acuity is 
unable to be obtained, and that on routine eye examination 
the findings do not justify the Veteran's poor subjective 
visual acuity.  

The Board acknowledges private medical CT scan findings, 
dated in February 1991, revealed an extensive comminuted 
right sided orbital blow-out fracture, along with a 
suggestion of a fracture involving the lateral wall of the 
right maxillary antrum as well associated with extensive 
right-sided subcutaneous emphysema, and orbital emphysema.  
However, the Board notes an earlier May 1990 private 
treatment record indicated a jaw injury to the right 
mandibular angle radiating to the right ear, as the result of 
a reported fight.  

While acknowledging the Veteran's belief that he currently 
has residuals of injuries to both eyes due to exposure to an 
explosion in service, it is well established that as a 
layperson, the Veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board is aware that in a January 2009 Appellant's Post-
Remand Brief, the Veteran's representative requested a new VA 
examination.  However, in the present case an examination is 
not required since the current evidence of record contains 
numerous VA examinations that address the issue on appeal, to 
include a definitive nexus opinion that is based on a 
thorough review of the entire record.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for residuals of 
injuries to both eyes.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  See Gilbert, 1 Vet. App. at 
55.


ORDER

Entitlement to service connection for residuals of injuries 
to both eyes is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


